Title: To John Adams from Tobias Lear, 1 January 1800
From: Lear, Tobias
To: Adams, John



Sir,
Mount Vernon, January 1st. 1800

I have duly received, by the hands of Mr Shaw, the letter which you did me the honor to write on the 24th of December;—and have communicated to the Family at this place, your kind assurances of regard and sympathy; for which they request you to accept their grateful and respectful acknowledgements.—
For the feelings which you have had the goodness to express for my loss, I am truly grateful;—and it will be the pride of my life to shew that I was not unworthy the confidence and affection of my revered and beloved Friend.—
After a severe struggle, Mrs Washington has yielded to the request made by Congress, as you will find from her letter.—
Having passed upwards of forty years with the Partner of her Heart, it required more than common fortitude to consent to an Act which, possibly, might deprive her of almost the only consolation she has had since his death— namely—that her Remains would be deposited in the same Tomb with his.—Knowing her feelings on this occasion, I have ventured to give her the firmest assurance of my belief that the removal of the General’s Body would not deprive her of this consolation, which is so dear to a mind afflicted like her’s:—And I trust I shall not be disappointed in this belief.—
My best respects attend Mrs Adams, with the sincerest wish that you may both enjoy many returns of this day with as much health and uninterrupted happiness as can fall to the lot of Mortals.—
With the highest respect & veneration, / I have the honor to be / Sir, / Your most obedient and / most Humble Servant

Tobias Lear.